—Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered December 17, 1996, convicting him of robbery in the first degree and kidnapping in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Boklan, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court correctly denied that branch of the defendant’s motion which was to suppress the complainant’s in-court identification. The photo array from which the complainant made a pretrial identification was not impermissibly suggestive (see, People v Robert, 184 AD2d 597; Matter of Christopher E., 163 AD2d 385).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual * review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Sullivan and Goldstein, JJ., concur.